Appeal by claimant from a decision of the Workmen’s Compensation Board which disallowed his claim for compensation, with findings of no accident and no causal relation. Claimant was employed as a taxicab driver, and his hours of work were usually from three o’clock in the afternoon until about three o’clock of the next morning. At about ten o’clock in the evening of the day of the alleged accident he collapsed and was taken to a hospital, where his condition was diagnosed as a coronary occlusion myocardial infarction. His claim that this heart attack was accidental in nature was based upon the statement that his work prior to the attack was more arduous than usual, particularly due to the fact that he had to carry some luggage into the Pennsylvania Railroad Station. His testimony in this regard was challenged and contradicted by his own trip card which indicated that he made no trip to the Pennsylvania Railroad Station on the day in question. Thus the credibility of claimant was involved and of course that issue was for the board to resolve. There is also medical testimony which negatives causal relation and it was equally within the power of the board to accept or reject this testimony. On the whole record only questions of fact were involved and we are bound by the decision of the board in regard thereto. Decision unanimously affirmed, without costs.
Present—Foster, P. J., Bergan, Goon, Herlihy and Reynolds, JJ.